        Case 5:12-cv-00186-DPM Document 73 Filed 07/13/20 Page 1 of 2



             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION


DUANE J. GONDER
ADC #147996                                                 PETITIONER

v.                         No. 5:12-cv-186-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction*                           RESPONDENT


                                  ORDER
        On 23 June 2020, Gonder moved the Court to withhold a decision
on his pending Rule 60 motion until a ruling is made in another case,
Gonder v. Young, 4:20-cv-390-KGB. I had no knowledge of the other
case.    So I reviewed that docket.      Gonder had named me, former
Magistrate Judge Young, and Arkansas Division of Correction Director
Dexter Payne as "nominal party(s)" in a declaratory judgment action
he filed in early April about the Jeffery H. Kearney issues. Gonder
named Kearney as the adverse party in his new case. Gonder sought
no relief against me or any other nominal party. On 2 July 2020, Judge
Baker dismissed the declaratory judgment action before service.


* Dexter Payne is the current Director of the Arkansas Division of
Correction. The Court directs the Clerk to update the docket
accordingly.
         Case 5:12-cv-00186-DPM Document 73 Filed 07/13/20 Page 2 of 2



Gonder' s motion to hold in abeyance, Doc. 72, is therefore denied
without prejudice as moot.
     I have considered whether, based on Gonder' s new case, I should
recuse in this case and other matters involving Gonder.             28 U.S.C.
§ 455.    Given that he sought no relief against me in that case, and that
he did not plead any challenge to my actions, my tentative conclusion
is that my impartiality could not reasonably be questioned. But, I will
withhold a final decision until after Gonder has an opportunity to
weigh in, if he desires to do so. I may have misunderstood his aims or
the relief he was seeking in Case No. 4:20-cv-390-KGB. Any response
from him on my possible recusal is due by 28 July 2020.
     So Ordered.

                                                         v'
                                     D .P. Marshall Jr.
                                     United States District Judge




                                      -2-
